Citation Nr: 1510399	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-35 745	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an initial compensable rating for bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a June 2012 rating decision in by the RO in San Juan, Puerto Rico.  The San Juan RO currently has jurisdiction.  

The Veteran has been diagnosed with anxiety disorder, depressive disorder, polysubstance abuse, and other psychiatric disorders other than PTSD.  The claim for service connection for an acquired psychiatric disorder other than PTSD encompasses these varied diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD was denied in a rating decision dated in November 2014.  The Veteran has not appealed that decision.  Accordingly, the issue of service connection for a psychiatric disorder has been has been bifurcated as shown on the title page, in order to comport with the evidence of record.  Id.; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (separately diagnosed psychiatric conditions can be service connected, but could not be separately rated unless they resulted in different manifestations).  As this does not undermine the merits of the claim, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additional evidence pertinent to the psychiatric disorder claim was received subsequent to the statement of the case.  In view of the outcome of the decision below, the evidence may be considered in adjudicating the appeal of this issue.  See 38 C.F.R. § 20.1304(c)

The claim for a higher rating for bronchitis, and the claims of service connection for diabetes mellitus, a left wrist disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, other than PTSD, is attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, other than PTSD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Law and Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Facts and Analysis

The Veteran's separation document reflects that he served in Vietnam from September 1971 to May 1972, and that his military occupational specialty was combat engineer.  Given that he had a combat occupation and served in country, he likely participated in combat with the enemy; thus, he is a combat veteran.  See 38 U.S.C.A. § 1154(b).  

The Veteran has been diagnosed with various psychiatric disorders other than PTSD, which he attributes to his combat service. 

On his March 1971 report of medical history, the Veteran indicated that he had "symptoms of nervousness."  A military physician indicated that these were had "normal worries."  No psychiatric disorder was noted on his enlistment examination.  

A veteran is presumed sound upon entry into service unless a condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  As the March 1971 entrance examination for the appellant does not note any psychiatric disorder, the Veteran is presumed sound upon entry into his service.  There is no evidence which rebuts this presumption.  Id. 

Neither the service treatment records nor the March 1973 separation examination reflects complaints of psychiatric symptoms, or treatment of a psychiatric disorder.

During an April 2012 VA psychiatric consultation, the Veteran described symptoms of depression, anxiety and insomnia since returning from Vietnam.  According to the Veteran, he addressed these problems privately by using alcohol and drugs until October 2011.  After addressing his substance abuse, he sought VA mental health treatment.  

In an August 2012 clinical note, the Veteran's VA psychiatrist diagnosed anxiety disorder, depressive disorder, and substance abuse in remission.  During a psychosocial assessment conducted that same month, a VA mental health treatment provider indicated that these diagnoses had their onset "due to the military service."  

The Veteran was afforded a VA mental disorders examination in October 2014.  The examiner found that the "link between the Veteran's [acquired psychiatric disorder] and his military service cannot be made," because of the silent service treatment records and the fact that the Veteran did not seek treatment for psychiatric symptoms for many years after his service.

The examiner's findings, however, do not take into account the Veteran's statements as to continuous psychiatric symptoms since service, which he self-medicated with alcohol and drugs.  The findings also do not take into account the Veteran's decision to seek psychiatric treatment only after he had addressed his substance abuse.  Finally, the examiner's conclusion does not address the August 2012 finding that the Veteran's symptoms are due to his military service.  

The examination report is not reasonably based on the complete evidence of record; it does not take into account positive evidence; and it is not supported by adequate rationale.  Thus, it is of little probative value compared to the other evidence that is more persuasive as to the etiology of the Veteran's psychiatric disorder.  

The August 2012 clinical finding that the Veteran's symptoms had their onset as a result of his military service is consistent with the evidence of record.  It is supported by the VA clinician's personal knowledge of the Veteran's case, a diagnostic interview, and her own professional judgment.  Thus, it is both probative and persuasive.  

Based on the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted.  


REMAND

The June 2012 rating decision references VA treatment records from February 2001 to May 2012 that are not of record.  A November 2014 rating decision references VA treatment records from December 2012 to November 2014, which are also not of record.  The outstanding records clinical notes must be obtained and associated with the evidence of record.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

During an October 2014 VA examination, the Veteran indicated that he is now receiving disability benefits from the Social Security Administration (SSA).  These records must be obtained.  Id.

In his December 2012 substantive appeal, the Veteran asserted that his service-connected bronchitis has increased in severity since he was last examined because he continually has flare-ups.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine, which he attributes to lifting heavy objects during service.  He also has a scar on his left wrist, which he attributes to a shrapnel wound.  The Veteran is competent to report injuries to his back and wrist.  Layno v. Brown, 6 Vet. App. 465 (1994).  VA examinations of the Veteran's back and wrist must be scheduled.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
 
As the claims are being remanded for the foregoing reasons, any temporary folder that has been created should be associated with the claims folder.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records from February 2001 to May 2012, and also from May 2012 to the present.  

2.  Obtain from SSA complete records associated with the Veteran's disability claim.  

If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Associate any temporary folder with the claims file.  

4.  Thereafter, schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to determine the current nature and severity of the Veteran's service-connected chronic bronchitis.  Pulmonary function testing must be accomplished.  

The examination report must include a complete rationale for any opinion expressed.  

5.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current back disability is related to his active service, to include lifting heavy objects.  

The examination report must include a complete rationale for any opinion expressed.  

6.  Schedule the Veteran for a VA examination of his left wrist by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

For all left wrist disabilities identified, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to his active service, to include a shrapnel injury.  

The examination report must include a complete rationale for any opinion expressed.  

7.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


